Citation Nr: 0017684	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served on active duty from September 1966 to 
October 1968.


FINDINGS OF FACT

1.  The law precludes service connection for alcoholism. 

2.  A personality disorder is not a disability for VA 
purposes unless it is shown to be proximately due to or the 
result of a service-connected disease or injury; the veteran 
has not submitted competent medical evidence which 
demonstrates that he suffers from a personality disorder 
linked to a service-connected disability.

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed psychiatric disorder, to 
include major depression, and his in-service symptomatology, 
or that a current psychiatric disability is otherwise linked 
to his active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 105(a), 5107(a) (West 1991); 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999); VAOPGCPREC 11-96; VAOPGCPREC 2-98. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Well-Grounded Claim Requirements

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be allowed on 
a presumptive basis for certain chronic diseases, such as 
psychoses, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995) and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  The Evidence.

The veteran's service medical records contain May and August 
1967 notations indicating the veteran had nervousness and was 
prescribed Valium.  In addition, a November 1971 evaluation 
report shows the veteran had a history of alcohol 
consumption.  He had been drinking about 1/5 quart of alcohol 
daily since his wife left him, and had alcohol-related 
gastritis and urethritis.  His diagnosis was personality 
disorder with depressive reaction and anti-social features.  

The post-service medical evidence includes May 1977 medical 
records from the Marietta Memorial Hospital, which note the 
veteran had a history of depression for the prior month 
secondary to his wife leaving him.  At that time, the veteran 
had taken 30 tablets of Valium with alcohol, and tried to 
walk, but fell and hit his face and head on the ground and a 
railing.  Additionally, medical records from the Marietta 
Memorial Hospital dated from February 1993 to March 1993 
describe the treatment the veteran received for diabetes.

Medical records from S.H., D.O., dated September 1993 and 
December 1993 describe that the veteran was totally disabled 
due to insulin dependent diabetes mellitus, gastritis, and 
lumbar back syndrome, and describe the treatment he received 
for diabetes.  The records also show the veteran had 
continued to drink alcohol, which was causing liver disease.

Medical records from the Cleveland VA Medical Center (VAMC) 
dated from April 1993 to May 1993 further describe the 
veteran's treatment for diabetes.  A December 1993 VA general 
examination report indicates the veteran's diagnoses included 
insulin dependent diabetes mellitus, chronic low back pain 
secondary to musculoskeletal-like syndrome and probable 
degenerative joint disease, incisional and umbilical hernia, 
and alcoholism.  A December 1993 VA psychiatric examination 
report shows the veteran's diagnosis was continuous alcohol 
dependence.

Medical records from the Clarksburg and Parkersburg VA 
Medical Centers dated from February 1997 to August 1999 
describe the treatment the veteran received for various 
disorders, including, but not limited to, stomach problems, 
diabetes, impotence, alcohol dependence and depression.  
Specifically, the Board notes that February 1997 notations 
show he had a history of alcohol dependence, July 1998 
notations indicate the veteran's problem was depression since 
service, December 1998 examination notations reveal his 
diagnosis was alcohol dependence and severe recurrent major 
depression without psychotic features, and May 1999 notations 
indicate he continued to use alcohol and was diagnosed with 
recurrent and severe major depression.

Additionally, in various written statements and during the 
July 1999 personal hearing at the RO, the veteran indicated 
that he currently suffered from a psychiatric disorder 
related to his service.  Specifically, he noted his condition 
began when his baby died in Germany in March 1969.  The baby 
was a breech baby, and died at an Army Hospital two weeks 
after his birth; he believes the baby should have been 
delivered by cesarean surgery; and, following the baby's 
death, the military sent the body back to the United States, 
but he was never able to view the body. 

III.  Analysis.
 
Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. § 1110.

With respect to alcohol or drug dependency/abuse, however, 
service connection shall not be established on a direct basis 
because such disorders cannot be considered to have been 
incurred in the line of duty.  "An injury or disease 
incurred during active military, naval or air service will be 
deemed to have been incurred in the line of duty and not the 
result of the veteran's own misconduct . . . unless such 
injury or disease was the result of a person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. 
§ 105(a) (West 1991).  Thus, for purposes of all VA benefits 
requiring a service-connected disability or death for their 
eligibility, section 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  See VAOPGCPREC 
11-96; see VAOPGCPREC 2-98.

Nevertheless, secondary service connection for alcohol or 
drug dependency/abuse is not precluded by law.  In this 
regard, in Barela v. West, 11 Vet. App 280 (1998), the Court 
held that an award of service connection for disability due 
to abuse of alcohol or drugs was not precluded by 38 U.S.C.A. 
§ 1110, but only "compensation" for such disability was so 
precluded, for claims filed after October 31, 1990.  Given 
the law, as the veteran has not claimed, and the evidence 
does not demonstrate, that his alcoholism is secondary to a 
service-connected disability, the Board finds that there is 
no legal basis to establish service connection for 
alcoholism, so that this matter need not be addressed further 
in this decision. See Barela, supra.  The Board finds that, 
as compensation and direct service connection for a 
disability resulting from the abuse of alcohol or drugs is 
precluded, the veteran's claim of service connection for a 
psychiatric disorder characterized as alcoholism cannot be 
granted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (in the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law).

With respect to the veteran's claim for service connection 
for psychiatric disability based on a personality disorder, 
the Board notes that, generally, a personality disorder is 
not considered a disability for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The only exception to 
this general rule is when a personality disorder is 
considered secondary to a service-connected disability as 
provided in 38 C.F.R. § 3.310(a) (1999).

In this regard, the Board finds that the veteran has not 
submitted objective medical evidence that demonstrates that 
any diagnosed personality disorder is related to a service-
connected disability.  As such, the Board must conclude that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder 
characterized as personality disorder.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.

The Board finds that, although the veteran had nervousness 
during his active service and is currently diagnosed with a 
psychiatric disorder, including major depression, the veteran 
has not submitted objective medical evidence showing that his 
current psychiatric disorder is related to any in-service 
symptoms or is otherwise related to his service.  
Specifically, in this case, the veteran has failed to satisfy 
an essential element necessary to well ground his claim, 
which is the existence of a nexus between the currently 
diagnosed psychiatric disorder and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Board acknowledges that the evidence shows the veteran 
was treated for nervousness and was prescribed Valium during 
his active service, as well as that he has presented 
psychiatric symptomatology since his discharge from service 
to the present.  See 38 C.F.R. § 3.303(b) (1999).  However, 
the Board finds that the veteran has not met the requirement 
of 38 C.F.R. § 3.303(b) because he has not established, via 
competent medical evidence, that he currently has a diagnosed 
psychiatric disability related to his in-service 
symptomatology, including nervousness.  See Clyburn, 12 Vet. 
App. 296.  Moreover, the evidence of record does not show the 
veteran developed a psychosis within a one year period of his 
discharge from service, and thus, entitlement to service 
connection on a presumptive basis has not been established.  
See 38 C.F.R. §§ 3.307, 3.309 (1999).  Thus, in the absence 
of competent medical evidence to support the claim of service 
connection for psychiatric disorder, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

In arriving at the above discussed conclusion, the Board has 
taken into consideration the various written statements 
submitted by the veteran and his representative tending to 
link the claimed disorder to the veteran's period of service.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran nor his 
representative have been shown to be qualified to offer a 
medical opinion regarding the diagnosis or etiology of the 
claimed disorder, or the existence of a nexus between the 
claimed disorder and the veteran's service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn. 

Furthermore, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist in 
developing the facts pertinent to the above claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well-
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  The veteran may be considered for a VA 
examination pursuant to 38 C.F.R. § 3.326, including a VA 
examination for the purpose of obtaining a nexus opinion, 
only after his claim is determined to be well grounded.  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996); see also Morton 
v. West, 12 Vet. App. 477 (1999) (per curiam) (Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until a well-grounded claim has 
been submitted). 

The Board notes that the veteran's original claim indicates 
he was treated in 1992 for his psychiatric disorder by Dr. P. 
from Marietta, Ohio.  As Dr. P.'s treatment records have not 
been submitted by the veteran, the Board suggests that the 
veteran may wish to submit such records as they may assist 
him in well grounding his claim of service connection.  See 
38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for 
service connection, and the reasons for which his claim 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

